 Case 2:18-bk-50024-MPP Doc 156-1 Filed 09/03/19 Entered 09/03/19 17:27:42
                      Desc Proposed Order Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF TENNESSEE (GREENEVILLE)


IN RE:         MICHAEL SCOTT CARMICHAEL                        CASE NO. 2:18-BK-50024-MPP
               A/K/A M. SCOTT CARMICHAEL;                                     CHAPTER 11
               GUARDIAN ENTERPRISES OF
               ALABAMA, LLC
               DEBTORS


   ORDER GRANTING MOTION TO DISMISS BY JP MORGAN CHASE BANK,
NATIONAL ASSOCIATION OR CONVERT CHAPTER 11 BANKRUPTCY PURSUANT
                        TO 11 U.S.C. § 112(b)

       This matter having come before the Court pursuant to the Motion to Dismiss or Convert

Chapter 11 Bankruptcy Pursuant to 11 U.S.C. § 1112(b) filed by JPMorgan Chase Bank, National

Association (hereinafter “Movant”), and the Court, being fully advised, finds that the Debtor does

not oppose said Motion, or his objection was overruled, and that the Motion is well taken.
 Case 2:18-bk-50024-MPP Doc 156-1 Filed 09/03/19 Entered 09/03/19 17:27:42
                      Desc Proposed Order Page 2 of 2



Therefore, the Motion is hereby GRANTED, and the bankruptcy case is hereby DISMISSED for

cause pursuant to 11 U.S.C 1307(c)(6).

       IT IS SO ORDERED.

                                         # # #


APPROVED:

Attorneys for Movant:


/s/ Luke H. Neder

Joel W. Giddens (016700)
Heather Martin-Herron (032248)
Luke Neder (028444)
WILSON & ASSOCIATES, P.L.L.C.
320 N. Cedar Bluff Road, Suite 240
Knoxville, TN 37923
(865)-558-5688

Attorneys for Movant
